16. Reducing disparities in the poorest regions of the EU (vote)
- Geringer de Oedenberg report
I hope you all have a good break, but only after you have voted this afternoon!
(PL) Madam President, I would like to point out that I cannot be held responsible for the first part of the vote on the Barsi-Pataky report as, at the time, the name of the previous rapporteur, Mr Cramer, was still on the board. As a result, I may have made an error in the vote on the Barsi-Pataky report.
That will be recorded in the Minutes.